 



EXHIBIT 10.1
DIRECTOR COMPENSATION
On April 20, 2006, Inter-Tel, Incorporated revised its director compensation to
add compensation policies for the advisory committee to the Board of Directors.
Inter-Tel’s complete director compensation schedule is set forth below as so
revised:

          Description   Compensation
Each regularly scheduled Board of Directors meeting attended
  $ 2,000  
Quarterly stipend for non-chairman committee members
    6,000  
Quarterly stipend for compensation committee chairman
    6,500  
Quarterly stipend for governance and nominating committee chairman
    6,500  
Quarterly stipend for non-employee chairman of the board of directors
    10,500  
Quarterly stipend for audit committee chairman
    10,500  
Each regularly scheduled compensation committee meeting attended
    1,500  
Each regularly scheduled governance and nominating committee meeting attended
    1,500  
Each regularly scheduled audit committee meeting attended
    2,000  
Each regularly scheduled advisory committee meeting attended
    1,500  
Each special meeting of the Board or committee of the Board, including unanimous
written consents in lieu of board meetings
    2,000  
Each special meeting of the advisory committee
    1,500  
Expenses of attending Board and Committee meetings
  As incurred
The Company also allows each director to elect to participate in the health
benefit plans each year. Directors are offered participation in the same plans
offered to employees, subject to payment by each electing director at employee
participant rates, plus all applicable co-pays and/or deductibles.
 
Participation offered in Company plans
Director continuing education expenses.
 
50% of eligible tuition plus expenses
Annual stock option grants to purchase shares of Common Stock, pursuant to the
Company’s Director Stock Option Plan (as amended), at the closing market price
five (5) business days after the Company’s annual meeting of shareholders
    7,500  

-5-